Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 6, 7, 9, 25, 28, and 31-42 are cancelled.  Claims 1, 3-5, 8, 10-24, 26, 27, 29, and 30 are pending.

Priority
This application is a 371 of PCT/US2019/025593 04/03/2019, PCT/US2019/025593 has PRO 62/779,796 12/14/2018*, and PCT/US2019/025593 has PRO 62/651,898 04/03/2018
(*) Data provided by applicant is not consistent with PTO record

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3-5, 8, 10-21, and 26) drawn to the compound of formula I, and the species shown below, in the reply filed on 4/12/22 is acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 22-24, 27, 29, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 8, 10-17, and 21 are withdrawn from further consideration as being drawn to a nonelected species.
Claims 1, 3-5, 18-20, and 26 are examined herein insofar as they read on the elected invention and species.

Claim Objections
Claim 1 is objected to because of the following informalities:  the definition of the variable X4 states that it can be N, S, or O, however the only use of X4, shown below, has a valence such that only N can be used (i.e. O and S would be unstable, hypervalent, species if they were used for X4 as shown).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

While one of skill in the art would recognizes this, it is inappropriate and unnecessary to have variables that can’t be reasonably used.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 18-20, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “e.g.” (“for example”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim makes repeated uses of the indefinite phrasing, and all instances should be amended to be in compliance with 112.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 18-20, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilde et al. (Small-Molecule Modulation of Read-Through (SMMRT): Modification of 2-Phenoxyacetanilides to Improve Solution Solubility. Richard G. Wilde et al., An IP.com Prior Art Database Technical Disclosure, Authors et. al.: Disclosed Anonymously, IP.com Number: IPCOM000019283D, IP.com Electronic Publication Date: September 09, 2003), as evidenced by the list of FDA approved solvents (Guidance for Industry, Q3C — Tables and List, U.S. Department of Health and Human Services, Food and Drug Administration, Center for Drug Evaluation and Research (CDER), Center for Biologics Evaluation and Research (CBER), November 2003, ICH, Revision 1).
Wilde et al. discloses the compound shown below and further discloses that it was used in solutions of, e.g., THF and CH3OH (i.e. the instant compound; see, for example, 6. Synthesis of Benzofurans, 7. Functional Group Manipulation, and the whole document).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The list of FDA approved solvents evidences that tetrahydrofuran and methanol are both solvents that can be used in pharmaceutical products (see, for example, pg. 6 and the whole document), thus showing that the disclosure in Wilde et al. meets the instant limitation drawn to a formulation.

Conclusion
Claims 2, 6, 7, 9, 25, 28, and 31-42 are cancelled.  Claims 8, 10-17, 21-24, 27, 29, and 30 are withdrawn.  Claims 1, 3-5, 18-20, and 26 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627